Citation Nr: 0300844	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-03 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from April 1975 to August 
1976.

This matter comes to the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Los Angeles, California Regional 
Office (RO).

The Board notes that the veteran canceled his hearing 
request in a letter dated in November 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has level III hearing loss in the right 
ear and Level V hearing loss in the left ear.  The left 
ear is considered the poorer ear and the right ear the 
better ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155 (West 1991); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA 
as of that date, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating decision in May 2001 and the statement of the 
case (SOC) dated in March 2002, which contains the 
language and requirements of the VCAA, including the 
assistance provided by VA in developing the veteran's 
claim and the veteran's duties, the RO provided the 
veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate 
his claims.  In addition, in a development letter dated in 
July 2001, the RO described the appeal process, and 
instructed the veteran as to the Decision Review Process.  
Thus, the Board is satisfied that the RO has provided all 
notice as required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured a 
current VA medical examination and outpatient treatment 
records.  He has not authorized VA to obtain any private 
evidence.  The Board finds that the duty to assist the 
veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

Analysis

The veteran contends that his bilateral hearing loss 
presents with a greater level of disability than what is 
encompassed within the 20 percent evaluation currently 
assigned under the pertinent diagnostic code.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  He has alleged that his 
hearing loss more nearly approximates the level of 
disability associated with the next higher evaluation 
pursuant to Diagnostic Code 6100.  Impaired hearing will 
be considered a disability only after threshold 
requirements are met.  See 38 C.F.R. § 3.385.  

Once disability is established, levels of hearing loss are 
determined by considering the puretone threshold average 
from 1000 to 4000 Hertz and speech discrimination 
percentage scores.  38 C.F.R. § 4.85(b), Table VI.  See 38 
C.F.R. § 4.85(a) (an examination for hearing impairment 
for VA purposes must include a controlled speech 
discrimination test (Maryland CNC) and a puretone 
audiometry test).  Disability ratings are assigned by 
combining the level of hearing loss in each ear.  38 
C.F.R. § 4.85(e), Table VII, Diagnostic Code 6100.  The 
Board notes that although it has found the veteran's 
allegations regarding the severity of his hearing loss to 
be credible, such assertions alone do not serve to entitle 
him to a higher rating for his hearing loss.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment 
of disability ratings for hearing impairment are derived 
by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric 
evaluations are rendered).

The regulations set forth an additional means of 
evaluating hearing impairment with exceptional patterns.  
Specifically, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  
Under the facts of this case, § 4.86 applies to the left 
ear only as indicated by the results of the most recent VA 
audiology examination below.  That is, in each of the 
frequencies, 1000, 2000, 3000, and 4000 Hertz, the 
veteran's decibel loss was 55 decibels or greater.  

On VA examination in March 2001, pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
80
65
70
50
LEFT
55
55
65
70
65
Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 84 percent in the left 
ear.  The average decibel loss for the right ear was 66.25 
and for the left ear was 63.25.  Applying the results of 
the left ear to Table VIa yields a Roman numeral value of 
V for the left ear.  38 C.F.R. §§ 4.85, 4.86.  Were Table 
VI applied only, a Roman numeral value of III results.  In 
that the left ear demonstrates an exceptional pattern of 
hearing impairment, the greater of the Roman numeral 
designations is utilized in determining the extent of the 
veteran's hearing impairment in that ear.  38 C.F.R. 
§ 4.86.  

Applying the results of the right ear to Table VI yields a 
Roman numeral value of III.  38 C.F.R. § 4.85, Table VI.  
Because the veteran does not qualify for an exceptional 
pattern of hearing impairment in the right ear, § 4.86 
does not apply and the results are not viewed vis-à-vis 
Table VIa.  38 C.F.R. § 4.86.  This is due to the fact 
that at frequency 4000 Hertz, the decibel loss on 
examination in March 2001 was 50.  Thus, the requirements 
of § 4.86 were not met.  

Using the Roman numeral values as stated above, the Board 
notes that the veteran's hearing impairment does not 
warrant more than the current 20 percent evaluation.  
Under Table VII, in measuring the results of the better 
ear (the right ear in this case) with the results of the 
poorer ear (the left ear in this case), the Board notes 
that the veteran's hearing impairment is no more disabling 
than what is encompassed within the rating criteria for a 
20 percent evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  A higher evaluation can only be 
assigned where the results indicate greater hearing loss.  
Such is not the case herein.  

Moreover, VA outpatient records extending from March 1999 
to February 2001 merely indicate diagnoses of bilateral 
hearing loss.  A prior examination conducted in November 
1998 revealed the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
95
80
70
65
60
LEFT
50
55
60
65
70
Speech discrimination scores were 50 percent in the right 
ear and 90 percent in the left ear.  While these results 
differ somewhat from the March 2001 VA examination, the 
Board notes that although the regulations require a review 
of past medical history of a service-connected disability, 
they do not give past medical reports precedence over 
current examinations.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Thus, the most recent examination findings 
from the March 2001 examination are used for determining 
the current level of disability associated with the 
veteran's hearing loss.  

The Board has considered the veteran's contentions that 
his hearing loss has increased in severity and that he 
warrants a higher evaluation than the current 20 percent.  
Nonetheless, 38 C.F.R. §§ 4.85 and 4.86 clearly provide 
established percentage ratings for exact numerical levels 
of impairment upon mechanical application of the Rating 
Schedule to said numerical designations.  In this 
veteran's case, application of the Rating Schedule to the 
Roman numerical values assigned based on the clinical 
findings reported on VA examination in March 2001 
demonstrate that the rating criteria for a 20 percent 
evaluation more nearly approximate the level of the 
veteran's hearing impairment.  Thus, an evaluation greater 
than 20 percent in this case is not warranted.  

Moreover, in spite of the veteran's contentions regarding 
the extent of his hearing impairment, his statements alone 
do not constitute objective medical evidence to 
substantiate his claim.  A lay person, untrained in the 
medical field is incompetent to offer an opinion which 
requires specialized medical knowledge, such as in this 
case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran has not presented any evidence of such training or 
knowledge so as to render any of his statements medically 
competent.  Therefore, the veteran's statements fall short 
of objective evidence to support an increased rating for 
his bilateral hearing loss.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).

Therefore, in light of the above, the veteran's claim for 
an increased rating necessarily must be denied.  The Board 
has considered all potential applicable regulations and 
law relevant to the veteran's assertions and issues raised 
in the record, and has stated herein the reasons and bases 
used to support its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In sum, the evidence of record 
preponderates against a higher evaluation for bilateral 
hearing loss. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

